     Case 4:19-cv-03429 Document 18 Filed on 06/22/20 in TXSD Page 1 of 1
                                                                                   United States District Court
                                                                                     Southern District of Texas

                                                                                        ENTERED
                                                                                        June 23, 2020
                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF TEXAS                               David J. Bradley, Clerk

                              HOUSTON DIVISION
                                     §
ROBERT LEE WELLS,                    §
(TDCJ-CID #1607137)                  §
                                     §
            Petitioner,              §
                                     §
vs.                                  § CIVIL ACTION H-19-3429
                                     §
LORIE DAVIS,                         §
                                     §
            Respondent.              §


                                 ORDER OF DISMISSAL


      For the reasons stated in this Court’s Memorandum and Opinion entered this date, this civil

action is DISMISSED without prejudice.

             SIGNED at Houston, Texas, on        June 22               , 2020.




                                           VANESSA D. GILMORE
                                           UNITED STATES DISTRICT JUDGE




O:\RAO\VDG\2019\19-3429.d01.wpd
